ORDER
The Opinion of this court issued on September 15, 1988, 857 F.2d 1123, should be amended as follows:
Page 1134, first full sentence at top of col. 2 should be modified to read as follows:
Third, we hold that, since the Board has jurisdiction to review any matter covered by the cost report at issue, see 42 U.S.C. § 1395oo(d); Bethesda Hospital [Ass’n v. Bowen, — U.S.-] 108 S.Ct. [1255] at 1259 [99 L.Ed.2d 460 (1988)], it certainly has jurisdiction to review the properly claimed cost items of Edgewater Hospital.